Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2016 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Throughout the specification the applicant uses the term “atleast”, however, it is believed to be in error for –at least-.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "111" have both been used to designate the detachable filter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both the detachable filter and the snap lock.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims a cheek retractor “comprising a housing, an angular oris and a handle”. It is unclear from the claim limitations if the housing is a different structure than the angular oris and handle or if the housing including the angular oris and handle.  For examination purposes, the limitations are being interpreted as the retractor comprises a housing including the handle and angular oris, however, the applicant should amend the claims to clarify what is being claimed. The applicant further claims “the cheek retractor is inflatable”, however, it is unclear what structure of the claimed cheek retractor is inflatable, such as it is the housing, handle, angular oris and/or filter, and what the applicant is claiming with respect to “inflatable”.  For examination purposes, the limitation is being interpreted as the chamber is fillable with a chemi-luminescent chemical.
Further the limitation “angular oris” is unclear.  It is not clear what type of structure the applicant is trying to claim. The term is not a well-known term in the art and therefore unclear. It is suggested that the applicant amend the claim to clarify what structure is being claimed. For examination purposes, the structure is being interpreted as a portion of the retractor for holding the lips. 
Further is it unclear what portions of the retractor are illuminated since the applicant claims “the cheek retractor is illuminated”, however, has claimed several different elements make up the cheek retractor. For examination purposes, it is being interpreted as the chamber is illuminated and the illumination exits the transparent wall.  
Further with respect to claim 1, it is unclear if the applicant is claiming the tongue guard.  It is noted that the use of the limitation “optionally” make the tongue guard optional and appears that the applicant is not claiming the tongue guard. The applicant 
Further with respect to claim 1, the limitations directed towards the chemi-luminescence agent and triggering agent are unclear. It is noted that the applicant is claiming the device and not the method of using the device. It is noted that the limitations directed towards the chemi-luminescence agent and triggering agent are claimed in functional limitations, therefore, are not positively claimed, only the structure has to be capable of functioning as claimed. Therefore, it is unclear if they applicant is trying to positively claimed them or just functionally claim them. For examination purposes, they are being interpreted as functional limitations and not positive limitations. 
With respect to claim 3-4, the applicant claims the chemi-luminescent agent and the triggering agent, however, it is noted that only the retractor functioning as claimed is claimed in claim 1.  The chemi-luminescent agent and the triggering agent are not claimed, only the body of the retractor having the chamber and value which is capable of being inflated with the chemi-luminescent agent and the triggering agent is claimed. Therefore, the limitations directed towards the chemi-luminescent agent and the triggering agent of claims 3-4 are unclear since the elements are not positively claimed. It is noted that for examination purposes, the limitations are being interpreted as functional, such that the chemi-luminescent agent and the triggering agent are capable of being any of the disclosed elements in claims 3-4. The same issue applies to claim 8.   
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further with respect to claim 3, the applicant claims the chemical is “a solid”, however, the applicant has claimed the chemical can inflate the retractor in claim 1. It is unclear how a solid can inflate something and further how the solid can be injected through the one way value of claim 1. See above discussion regarding how the limitation “inflatable” is being interpreted. 
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further with respect to claim 4, the applicant claims the chemical is “a solid”, however, it is unclear how the solid can be injected through the one way value of claim 1. Further with respect to claim 4, the applicant claims “and alike”, however, it is unclear what triggering agents the applicant is trying to claim with respect to the limitation “and alike”. Further the applicant claims “is in solid, liquid, gas form”, however, it is unclear if they applicant is trying to claim all the forms or one of them. For examination purposes, the limitations is being interested as only one of the forms, therefore, the applicant should amend the claim to include the term “or”. 
With respect to claim 5, the applicant claims a detachable extendable flange, however, it is not clear how the flange is related to the other claimed structural limitations. It is being interpreted as being attached to the body, however, the applicant should amend the claim to clarify. Further the limitation “provided to abet attachments 
With respect to claim 6, the applicant claims “grooves on the chemi-luminescent cheek retractor”, however, it is unclear where the grooves are since the applicant has claimed the retractor comprising a body, a handle and angular oris. For examination purposes, the grooves are being interpreted as being on the body, however, the applicant should amend the claim to clarify.
Throughout the claims the applicant claims the limitation “atleast” however, it is believed to be in error for –at least-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (4,592,344) in view of Oxman et al. (5,718,577) in view of Hayman et al. (2008/0032252).
Scheer teaches an illumination cheek retractor for illuminating a buccal cavity comprising a housing, an angular oris and a handle (see fig. 3, such that the housing is 
Oxman teaches a chemi-luminescent dental device for illuminating the oral cavity comprising a housing 14 enclosing a chemi-luminescence chamber and a handle (portion with inlet 24), the dental device is inflatable (see 112 rejection above regarding interpretation of the term inflatable) with at least one chemi-luminescence chemical reagent when injected through a one way pressure valve in the handle (col. 9, ll.47-50, a check valve is a one way pressure valve) for impelling the chemi-luminescent 
Hayman teaches a check retractor including a detachable filter 1000’ to provide illumination at selected wavelengths (par. 235) and slots for attaching detachable components of the cheek retractor (par. 204, wings 612/614 include slot, such as the apertures that are capable of functioning as claimed). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cheek retractor taught by Scheer/Oxman with the removable filter and slots for engaging removable components as discussed above in detail as taught by Hayman in order to deliver the desired light wavelengths to the mouth to achieve the desired results and in order to easily customize the retractor with attachments as needed during treatment.  
With respect to claim 2, Scheer/Oxman/Hayman teaches the invention as substantially claimed and discussed above, including Scheer teaching the material of the cheek retractor being a resilient plastic material which is heat resistant (see col. 3, in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
With respect to claims 3-4, Scheer teaches the invention as substantially claimed and discussed above, however, does not specifically teach the at least one chemi-luminescent chemical reagent is in solid, liquid, gas from or any combination such as divinylne oxalate, 1.0M NaOH, hydrogen peroxide, a fluorescer and triacetin as solvent and wherein at least one triggering agent is in solid, liquid, gas form such as ozone, hydrogen peroxide and alike.
Oxman teaches with respect to claims 3-4, the chemi- luminescent dental device with the chamber of accepting a chemi-luminescent chemical reagent, in which the chemical reagent is capable of being oxalate and a triggering agent which is hydrogen peroxide (col. 6, ll. 30-35) and they are in liquid form (see claim 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the illuminated check retractor taught by Scheer with the chemi-luminescent chamber and specific chemi-luminescent agents and triggering agent as discussed in detail above as taught by Oxman in order to provide a mobile light weight device.
With respect to claim 7, Scheer teaches the reflective coating focuses illumination towards the buccal cavity (col. 3, ll. 48-50).
With respect to claim 8, Scheer/Oxman/Hayman teaches the invention as substantially claimed and discussed above including Oxman teaching the chemi-luminescent reaction is a result of the same chemicals as disclosed by the applicant (see claims 3-4), it is further noted as discussed above in detail, that the applicant is not claiming the reaction, but only the check retractor, therefore, the cheek retractor as discussed above in detail, it capable of being used with a chemi-luminescent reaction that provides an illumination time, i.e. reaction time of 2-4 hours.  It would have been obvious to one having ordinary skill in the art to provide the long reaction time in order to ensure proper illumination for the entire dental procedure.  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (4,592,344) in view of Oxman et al. (5,718,577) in view of Hayman et al. (2008/0032252) as applied to claim 1 above, and further in view of Hickham (5,037,298).
Scheer/Oxman/Hayman teaches the invention as substantially claimed and discussed above, however, does not specifically teach at least one detachable extendable flange is provided to abet attachment for aid in isolation by providing a channel for removing saliva and wherein an attachment knob is provided for fastening detachable components in groove on the chemi-luminescent cheek retractor.  
Hickman teaches a check retractor comprising at least one detachable extendable flange 36 is provided to abet attachment for aid in isolation by providing a 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/11/2021